Opinion.
Cooper, J.:
This case has heretofore been before this court and is reported in 58 Miss. 253.
We are unable to perceive any material change in the testimony from that given on the former trial. The contract between the parties was simply that Ivey was to become the owner of the stock of goods, paying therefor the cost thereof, less 10 per cent., There is no evidence whatever of an agreement that the stock was withdrawn from the partnership and held by the former partners as tenants in common at the time of the sale. In the absence of such evidence, the sale gave to Walker no right of action at law against his partner. Ivey was authorized to appropriate the purchase price to the payment of any debt due by the firm, either to a third person or to himself. On a final accounting as to all partnership matters he will be liable to account to his partner touching the distribution of the fund, and the correlative power of the other partner to have such account is the measure of his right.

Judgment affirmed.